     Case 2:21-cv-11662-NGE-CI ECF No. 14, PageID.98 Filed 09/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

BRIAN CHANEY,

               Plaintiff,                                  No. 21-11662

v.                                                         Honorable Nancy G. Edmunds

KEEGO HARBOR POLICE DEPARTMENT,
and OFFICER RICHARD LINDQUIST,

           Defendants.
_______________________________________/

               ORDER DISMISSING PLAINTIFF'S STATE LAW CLAIMS

         Plaintiff Brian Chaney brings this civil rights lawsuit against the Keego Harbor

Police Department and Officer Richard Lindquist.            (ECF No. 4.)   Plaintiff alleges

violations of the United States Constitution and 42 U.S.C. § 1983. He also brings state

law claims of assault and battery and intentional infliction of emotional distress.

         Since the parties to this matter are non-diverse, this Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims so as to avoid jury confusion.

See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693, 716 (1973); Padilla

v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994). Thus, pursuant to

§ 1367(c), all of Plaintiff’s claims based on state law, including the claims found in

Counts IV and V of his complaint, are hereby DISMISSED WITHOUT PREJUDICE. The

Court will retain jurisdiction over Plaintiff’s federal claims only.

         SO ORDERED.
                                     s/Nancy G. Edmunds
                                     Nancy G. Edmunds
                                     United States District Judge
Dated: September 10, 2021
 Case 2:21-cv-11662-NGE-CI ECF No. 14, PageID.99 Filed 09/10/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon counsel of
record on September 10, 2021, by electronic and/or ordinary mail.

                               s/Lisa Wagner for Lisa Bartlett
                               Case Manager
